           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

JOHNATHAN PINNEY
#173141                                                    PLAINTIFF

v.                      No. 4:19-cv-138-DPM

CHRIS WARING, Lieutenant,
Fairfield Bay Police Department;
CHAD BROWN, State's Attorney;
FOSTER, Van Buren County Judiciary;
MARK RODDENBERRY, Sergeant,
Fairfield Bay Police Department;
DALLAS CLARK, Code Enforcement
Officer, Fairfield Bay; LUCAS
EMBERTON, Sheriff, Van Buren County;
and CATHY HERSMAN, Fairfield
Bay Community Club                                     DEFENDANTS


                               ORDER
     The United States Court of Appeals for the Eighth Circuit has
forwarded another paper from Pinney. NQ 50 at 7. The motion to
reconsider, NQ 50, is denied. This case is stayed pending the final
disposition of Pinney' s state criminal case. And the Court of Appeals
denied Pinney' s request for permission to file an interlocutory appeal.
NQ 41. This case must remain on hold.
So Ordered.




                                    (/
                    D .P. Marshall Jr.
                    United States District Judge




              -2-
